              Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 1 of 9



 1                                                          HONORABLE MICHELLE L. PETERSON

 2

 3

 4

 5

 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     JOSEPH DRIES, Plaintiff,
10                                                          No. C20-CV-47-MLP
11                                  Plaintiff,
                                                            STIPULATED PROTECTIVE ORDER
12           v.

13   SPRINKLR, INC., a Delaware Corporation,
14
                                    Defendant.
15
     1.     PURPOSES AND LIMITATIONS
16
            Discovery in this action is likely to involve production of confidential, proprietary, or
17
     private information for which special protection may be warranted. Accordingly, the parties
18
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
19
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
20
     protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to
22
     confidential treatment under the applicable legal principles, and it does not presumptively entitle
23
     parties to file confidential information under seal.
24
     2.     “CONFIDENTIAL” MATERIAL
25
            “Confidential” material shall include the following documents and tangible things
26
     produced or otherwise exchanged: social security numbers, medical records and similar personal
27

28
     STIPULATED PROTECTIVE ORDER - 1                                             Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                                 520 Pike Street, Suite 2300
                                                                              Seattle, Washington 98101
                                                                                    (206) 405-0404
              Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 2 of 9



 1   information; Plaintiff’s financial records, confidential personnel files and related information;

 2   personnel files and confidential personnel information of employees other than Plaintiff,

 3   Defendant’s customer list and customer contact information; and Defendant’s confidential

 4   financial or business information that is not subject to public disclosure.

 5   3.     SCOPE

 6          The protections conferred by this agreement cover not only confidential material (as

 7   defined above), but also (1) any information copied or extracted from confidential material; (2)

 8   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 9   conversations, or presentations by parties or their counsel that might reveal confidential material.

10          However, the protections conferred by this agreement do not cover information that is in

11   the public domain or becomes part of the public domain through trial or otherwise.

12   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

13          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

14   or produced by another party or by a non-party in connection with this case only for prosecuting,

15   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

16   the categories of persons and under the conditions described in this agreement. Confidential

17   material must be stored and maintained by a receiving party at a location and in a secure manner

18   that ensures that access is limited to the persons authorized under this agreement.

19          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20   ordered by the court or permitted in writing by the designating party, a receiving party may

21   disclose any confidential material only to:

22                  (a)     the receiving party’s counsel of record in this action, as well as employees

23   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

24                  (b)     the officers, directors, and employees (including in house counsel) of the

25   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

26   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

27   designated;

28
     STIPULATED PROTECTIVE ORDER - 2                                              Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                                  520 Pike Street, Suite 2300
                                                                               Seattle, Washington 98101
                                                                                     (206) 405-0404
              Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 3 of 9



 1                  (c)      experts and consultants to whom disclosure is reasonably necessary for

 2   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 3   A);

 4                  (d)      the court, court personnel, and court reporters and their staff;

 5                  (e)      copy or imaging services retained by counsel to assist in the duplication of

 6   confidential material, provided that counsel for the party retaining the copy or imaging service

 7   instructs the service not to disclose any confidential material to third parties and to immediately

 8   return all originals and copies of any confidential material;

 9                  (f)      during their depositions, witnesses in the action to whom disclosure is

10   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

11   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

12   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

13   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

14   under this agreement;

15                  (g)      the author or recipient of a document containing the information or a

16   custodian or other person who otherwise possessed or knew the information.

17          4.3     Filing Confidential Material. Before filing confidential material or discussing or

18   referencing such material in court filings, the filing party shall confer with the designating party

19   to determine whether the designating party will remove the confidential designation, whether the
20   document can be redacted, or whether a motion to seal or stipulation and proposed order is

21   warranted. If a party seeks to file a motion to seal a document, the filing party will provide

22   certification (including the date, manner, and participants of the conference) that the parties have

23   met and conferred in an attempt to reach an agreement on the need to file the document under

24   seal, to minimize the amount of material filing under seal, and to explore redaction and other

25   alternatives to filing under seal in accordance with Local Rule 5(g)(3)(A).

26          The parties agree to comply with Local Rule 5(g)(3)(B) such that a motion to seal a

27   document will include a specific statement of the applicable legal standard and the reasons for

28
     STIPULATED PROTECTIVE ORDER - 3                                               Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                                   520 Pike Street, Suite 2300
                                                                                Seattle, Washington 98101
                                                                                      (206) 405-0404
              Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 4 of 9



 1   keeping a document under seal, including an explanation of: (1) the legitimate private or public

 2   interest that warrant the relief sought; (2) the injury that will result if the relief sought is not

 3   granted; and (3) why a less restrictive alternative to the relief is not sufficient.

 4   5.      DESIGNATING PROTECTED MATERIAL

 5           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 6   or non-party that designates information or items for protection under this agreement must take

 7   care to limit any such designation to specific material that qualifies under the appropriate

 8   standards. The designating party must designate for protection only those parts of material,

 9   documents, items, or oral or written communications that qualify, so that other portions of the

10   material, documents, items, or communications for which protection is not warranted are not

11   swept unjustifiably within the ambit of this agreement.

12           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

13   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

14   unnecessarily encumber or delay the case development process or to impose unnecessary

15   expenses and burdens on other parties) expose the designating party to sanctions.

16           If it comes to a designating party’s attention that information or items that it designated

17   for protection do not qualify for protection, the designating party must promptly notify all other

18   parties that it is withdrawing the mistaken designation.

19           5.2     Manner and Timing of Designations. Except as otherwise provided in this
20   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

21   ordered, disclosure or discovery material that qualifies for protection under this agreement must

22   be clearly so designated before or when the material is disclosed or produced.

23                   (a)     Information in documentary form: (e.g., paper or electronic documents

24   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

25   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

26   contains confidential material. If only a portion or portions of the material on a page qualifies for

27

28
     STIPULATED PROTECTIVE ORDER - 4                                                 Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                                     520 Pike Street, Suite 2300
                                                                                  Seattle, Washington 98101
                                                                                        (206) 405-0404
              Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 5 of 9



 1   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 2   making appropriate markings in the margins).

 3                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 4   and any participating non-parties must identify on the record, during the deposition or other

 5   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

 6   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

 7   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

 8   transcript, or exhibits thereto, as confidential.     If a party or non-party desires to protect

 9   confidential information at trial, the issue should be addressed during the pre-trial conference.

10                  (c)     Other tangible items: the producing party must affix in a prominent place

11   on the exterior of the container or containers in which the information or item is stored the word

12   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

13   the producing party, to the extent practicable, shall identify the protected portion(s).

14          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

15   designate qualified information or items does not, standing alone, waive the designating party’s

16   right to secure protection under this agreement for such material. Upon timely correction of a

17   designation, the receiving party must make reasonable efforts to ensure that the material is

18   treated in accordance with the provisions of this agreement.

19   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
20          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

21   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

22   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

23   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

24   challenge a confidentiality designation by electing not to mount a challenge promptly after the

25   original designation is disclosed.

26          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

27   regarding confidential designations without court involvement. Any motion regarding

28
     STIPULATED PROTECTIVE ORDER - 5                                               Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                                   520 Pike Street, Suite 2300
                                                                                Seattle, Washington 98101
                                                                                      (206) 405-0404
              Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 6 of 9



 1   confidential designations or for a protective order must include a certification, in the motion or in

 2   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 3   conference with other affected parties in an effort to resolve the dispute without court action. The

 4   certification must list the date, manner, and participants to the conference. A good faith effort to

 5   confer requires a face-to-face meeting or a telephone conference.

 6          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 7   intervention, the designating party may file and serve a motion to retain confidentiality under

 8   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 9   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

10   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

11   other parties) may expose the challenging party to sanctions. All parties shall continue to

12   maintain the material in question as confidential until the court rules on the challenge.

13   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

14   LITIGATION

15          If a party is served with a subpoena or a court order issued in other litigation that compels

16   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

17   party must:

18                  (a)     promptly notify the designating party in writing and include a copy of the

19   subpoena or court order;
20                  (b)     promptly notify in writing the party who caused the subpoena or order to

21   issue in the other litigation that some or all of the material covered by the subpoena or order is

22   subject to this agreement. Such notification shall include a copy of this agreement; and

23                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

24   by the designating party whose confidential material may be affected.

25   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

26          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

27   material to any person or in any circumstance not authorized under this agreement, the receiving

28
     STIPULATED PROTECTIVE ORDER - 6                                              Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                                  520 Pike Street, Suite 2300
                                                                               Seattle, Washington 98101
                                                                                     (206) 405-0404
             Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 7 of 9



 1   party must immediately (a) notify in writing the designating party of the unauthorized

 2   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 3   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 4   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

 5   Agreement to Be Bound” that is attached hereto as Exhibit A.

 6   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 7   MATERIAL

 8          When a producing party gives notice to receiving parties that certain inadvertently

 9   produced material is subject to a claim of privilege or other protection, the obligations of the

10   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

11   provision is not intended to modify whatever procedure may be established in an e-discovery

12   order or agreement that provides for production without prior privilege review. The parties agree

13   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

14   10.    NON TERMINATION AND DESTRUCTION OF DOCUMENTS

15          Within 60 days after the termination of this action, including all appeals, each receiving

16   party must destroy all confidential material obtained from the producing party, including all

17   copies, extracts and summaries thereof.

18          Notwithstanding this provision, counsels are entitled to retain one archival copy of all

19   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
20   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

21   work product, even if such materials contain confidential material.

22          The confidentiality obligations imposed by this agreement shall remain in effect until a

23   designating party agrees otherwise in writing or a court orders otherwise.

24          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

25

26

27

28
     STIPULATED PROTECTIVE ORDER - 7                                             Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                                 520 Pike Street, Suite 2300
                                                                              Seattle, Washington 98101
                                                                                    (206) 405-0404
           Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 8 of 9



 1        Dated this 23rd day of April, 2020.

 2                                     CORR | DOWNS PLLC
 3
                                       By: s/ Chuck P. Rullman
 4                                             Chuck Rullman, WSBA No. 42733
                                               100 W. Harrison St., Suite N440
 5                                             Seattle, WA 98119
                                               206-686-9856
 6                                             crullman@coordowns.com
 7
                                       ATTORNEY FOR PLAINTIFF
 8
                                       JACKSON LEWIS P.C.
 9
                                       By:      s/ Michael Griffin
10                                              Michael Griffin, WSBA #29103
11                                              520 Pike Street, Suite 2300
                                                Seattle, WA 98101
12                                              206-405-6416
                                                Michael.Griffin@jacksonlewis.com
13
                                       By:      s/ Kira J. Johal
14                                              Kira J. Johal, WSBA #53549
15                                              520 Pike Street, Suite 2300
                                                Seattle, WA 98101
16                                              206-405-6431
                                                Kira.Johal@jacksonlewis.com
17
                                       ATTORNEYS FOR DEFENDANT
18

19
20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER - 8                                       Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                           520 Pike Street, Suite 2300
                                                                        Seattle, Washington 98101
                                                                              (206) 405-0404
             Case 2:20-cv-00047-MLP Document 20 Filed 04/23/20 Page 9 of 9



 1                                               ORDER
 2          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that the Stipulated

 3   Protective Order is GRANTED;

 4          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 5   documents in this proceeding shall not, for the purposes of this proceeding or any other

 6   proceeding in any other court, constitute a waiver by the producing party of any privilege

 7   applicable to those documents, including the attorney-client privilege, attorney work-product

 8   protection, or any other privilege or protection recognized by law.

 9
            DATED this 23rd day of April, 2020.
10

11

12                                                        A
                                                          MICHELLE L. PETERSON
13                                                        United States Magistrate Judge

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER - 9                                           Jackson Lewis P.C.
     (Case No. C20-CV-47-MLP)                                               520 Pike Street, Suite 2300
                                                                            Seattle, Washington 98101
                                                                                  (206) 405-0404
